DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS), submitted on 03/22/2021 and 05/26/2021, have been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
[Claims 5 and 6]  The claims recite the limitation of “second user information.”  The examiner is unable to determine the metes and bounds of the claims.  Although claim 4, upon which claims 5 and 6 depend, recites the limitation of “first user information,” it is unclear how the limitation of claims 5 and 6 relates to the limitation of claim 4.  It is unclear if “second user information” is intended to refer to a second 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7, 9, and 10, are rejected under 35 U.S.C. 103 as being unpatentable over Regittnig et al. (PGPub 2014/0221965), in view of Reinke et al. (PGPub 2011/0124996).
[Claims 1, 9, and 10]  Regittnig teaches a drug delivery system (figure 1, item 100), comprising: 
a reservoir (figure 1, item 107) configured to hold a drug (paragraph [0070]); 
a drug applicator (figure 1, item 117) configured to inject or infuse the drug (paragraph [0071]); 
a pump (infusion pump) (figure 1, item 103) configured to generate a flow of the drug from the reservoir to the drug applicator (paragraph [0070]); and 
a control system comprising a pressure sensor (figure 1, item 129) configured to measure pressure signals indicative of resistance against the flow of the drug 
wherein the control system is configured to: 
detect with the pressure sensor (figure 1, item 129) a pressure signal indicative of the resistance against the flow of the drug while the drug is administered (paragraphs [0026]-[0028], [0105]-[0110]); 
compare the measured pressure signal to a reference value (figure 12, item 1296) (paragraph [0108]); and
generate display data and provide the display data to an output device when the measured pressure signal is above the reference value (paragraph [0109]).
	Regittnig does not specifically disclose the display data comprising scheduling and displaying a test reminder for a glucose level test event.
	However, Reinke teaches a diabetes health management system comprising a drug delivery system (paragraph [0027]) which teaches the scheduling, generating, and displaying, data indicative of test reminders (paragraphs [0056]-[0058]).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have modified the system and method taught by Regittnig, with the use of scheduling, generating, and displaying, test reminders, as taught by Reinke, in order to provide increased functionality, safety, and control, by allowing for an automated means by which a user might maintain improved diabetic health management.
[Claims 2 and 3] Regittnig and Reinke teach the limitations of claim 1, upon which claims 2 and 3 depend.  In addition, Regittnig and Reinke disclose the control system is further configured to provide present use information indicative of a present time period of usage for a drug application device; provide reference use information indicative of a first reference time period of usage for the drug applicator; compare the present time period to the first reference time period; and schedule the test reminder when the present time period is shorter than the first reference time period (paragraphs [0008], [0012], [0013], [0026]-[0028]).
[Claim 4]  Regittnig and Reinke teach the limitations of claim 3, upon which claim 4 depends.  Reggittnig further discloses the control system is further configured to: generate first user information display data indicative of the measured pressure signal being above the reference value; and provide the first user information display data to the output device (paragraph [0109]).
[Claims 5 and 6]  Regittnig and Reinke teach the limitations of claim 4, upon which claims 5 and 6 depend.  Regittnig and Reinke teach the functionality of the limitations of claims 5 and 6 (see 112, 2nd interpretation above), as such functionality would merely be a repetition of functionality taught by claims 1-4.
[Claim 7]  Regittnig and Reinke teach the limitations of claim 1, upon which claim 7 depends.  Regittnig further discloses the control system is configured to provide glucose level data indicative of a glucose level for the patient measured by at least one of continuous glucose monitoring and non-continuous glucose monitoring (paragraphs [0086], [0089]; figure 6, graph B).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Regittnig et al. (PGPub 2014/0221965), in view of Reinke et al. (PGPub 2011/0124996), in further view of Blomquist (PGPub 2010/0262078).
[Claim 8]  Regittnig and Reinke teach the limitations of claim 1, upon which claim 8 depends.  Regittnig and Reinke do not specifically disclose the control system is configured for detecting leakage in the drug delivery system.
However, Blomquist teaches a drug delivery system comprising a control system for detecting leakage when a measured pressure signal is below a reference value (paragraphs [0041], [0085], [0086], [0104], [0107], [0111], [0114]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have modified the functionality of Regittnig and Reinke, with the use of leakage detection, as taught by Blomquist, in order to provide increased functionality, control, and safety, by allowing for a means by which unsafe and/or inefficient delivery to the user might be detected.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON E FLICK whose telephone number is (571)270-7024. The examiner can normally be reached M-F 8 a.m.-5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JASON E FLICK/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        01/13/2022